 In the Matter Of SEBASTIAN STUART FISHCo.,A CORPN.andCANNERYWORKERS UNION,LOCAL 21173, A. F.OFL.In the Matter of FARWEST FISHERMEN, INC., A CORFN.andCANNERYWORKERS UNION, LOCAL 21173, A. F. OF L.In the Matter of ANACORTES CANNING CO., A CORPN.andCANNERYWORKERS UNION, LOCAL21173,A. F. OF L.Cases Nos.R-1446, R-1447, and R-1448, respectively.DecidedNovember 6, 1939Salmon and Tuna Fish Canning Industry-Investigation of Representatives:controversy concerning representation of employees: controversy concerningappropriate unit : contracts between each company and its member employeesin two rival labor organizations ; request to each company by each labor organ-ization for recognition;companies refuse recognition pending Board's de-termination of appropriate unit and results of election;contracts no bar-Unit Appropriate for Collective Bargaining:separate employerunits; no suffi-cient history of collective bargaining on area-wide basis ; stipulation, all canneryworkers and warehouse employees of the Companies excluding office employees,supervisory employees who have the authority to hire or discharge,employeeswho in the-course of their duties are expected to recommend the hiring or dis-charge of employees and machinists and machinists'helpers-Representatives:eligibility to participate in election ; stipulation concerning eligibility date notfollowed ; interchange of employees ; employees to vote in one election only andwith employees of company by which employed for the greatest number ofdays during season, if same number of days by two or more companies, toparticipate with employees of company with which last employed;standard ofeligibility conformed to that used in another decision issued simultaneouslyherewith-ElectionsOrderedMr. Wm. A. Babcock,for the Board.Mr. L. Presley Gill,of Seattle,Wash., for Local 21173.Houghton, Cluck & CoughlinbyMr. Paul Coughlin,of Seattle,Wash., for Local 17.Mr. Guilford Moe,of Bellingham, Wash., for the I. A. M.Mr. Irving P. Raeder,of Seattle,Wash., for the Sebastian StuartFish Co.Mr. Fred W. Buhrman,of Seattle,Wash., for Farwest Fisher-men, Inc.Mr. J. F. Carroll,of Anacortes,Wash., for the Anacortes Can-ning Co.Mr. Frederick W. Killian,of counsel to the Board.17 N. L. R. B., No. 19.352 SEBASTIAN STUART FISH COMPANY353DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn June 12, 1939, Cannery Workers Union, Local 21173, AmericanFederation of Labor, herein called Local 21173, filed with the RegionalDirector for the Nineteenth Region (Seattle,Washington) threeseparate petitions, alleging that questions affecting commerce hadarisen concerning the representation of employees, respectively, ofSebastian Stuart Fish Co., Farwest Fishermen, Inc., Anacortes Can-ning Co., herein collectively called the Companies,' all of Anacortes,Washington, and requesting investigations and certifications of rep-resentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On June 29, 1939, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation with respect to each petitionand authorized the Regional Director to conduct them and to pro-vide for appropriate hearings upon due notice.On July 12, 1939, the Regional Director issued a notice of hearingon each petition, and copies of each notice were duly served uponeach of the Companies, upon .Local 21173, upon Cannery WorkersUnion, Anacortes Local 17, C. I. 0., herein called Local 17, uponInternational Association of Machinists, herein called the I. A. M:,the last two parties being labor organizations claiming to rep-resent employees of each company directly affected by the investiga-tions.Notices of postponement of hearing were thereafter issuedand duly served on the parties. Pursuant thereto, hearings wereheld on July 27 and 28, 1939, in the Sebastian Company case, and onJuly 28, 1939, in the Anacortes and Farwest cases at Mt. Vernon,Washington, before A. Bruce Hunt, the Trial Examiner duly desig-nated by the Board. The Board, Local 21173, and Local 17 wererepresented by counsel and participated in each hearing.The Com-panies, represented by officers or agents, also participated in thehearings.The I. A. M. appeared by its agent and participated inthe hearings.Full opportunity to examine and to cross-examinewitnesses and to introduce evidence bearing on the issues was affordedall parties.I SebastianStuartFishCo. Is hereinafter referred to as the Sebastian, Company, Ana-cortes CanningCo., as Anacortes, and Farwest Fishermen, Inc., as Farwest. 354DECISIONSOF NATIONALLABOR RELATIONS BOARDIt was stipulated by all the parties during the Farwest and theAnacortes hearings, the issues in the three cases under considerationbeing the same, that the entire record of the Sebastian Companyhearing, the only hearing in which testimony was taken, be consideredfor the purpose of deciding the issues in each of these proceedings.It was likewise stipulated that the entire records of the Farwest andAnacortes hearings might be considered in deciding the issues raisedin the Sebastian Company proceeding.We are disposing of all threecases in one decision.During the course of the hearings, the Trial Examiner made sev-.eral rulings on motions and objections to the admission of evidence.The Board has reviewed all rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings made duringeach hearing are hereby affirmed.Local 21173 and Local 17 filedbriefs in each proceeding which the Board has duly considered.Upon the entire records in the cases, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESSebastian Stuart Fish Co., a - Washington corporation, operates asalmon and tuna fish cannery.The Sebastian Company also main-tains a cannery at Tyee, Alaska, but this proceeding concerns onlythe Sebastian Company's employees in Anacortes.During the years1937 and 1938 in excess of 98 per cent of its canned salmon productswere sold and shipped out of the State of Washington. In excess of85 per cent of its tuna is shipped out of the State of Washington.Sales are made through the Seattle office of the Sebastian Companywhich sometimes works through brokers and sometimes markets itsown products directly.The chief, raw materials used by theSebastian Company in its canning operations are salt and salad oil.About 50 to 60 tons of salt are used in a season, and are shipped tothe Sebastian Company from California.The Sebastian Companyusesmore than 66,000 pounds of salad oil during a season in thepreparation and canning of tuna.This oil is shipped mainly fromCalifornia although it is purchased in Seattle.During the 1938canning season the Sebastian Company's pay roll included 174employees.Anacortes Canning Co., a Washington corporation, is engagedin the business of canning and processing salmon. It operates oneplant at Anacortes, Washington.The principal raw materials usedby it are raw salmon and during 1938 it purchased raw salmon tothe value of $27,955.The gross sales of the finished product of SEBASTIAN STUART FISH COMPANY355Anacortes in 1938 amounted to approximately $45,800.Both in 1937and 1938 approximately 98 per cent of its products were sold and:hipped to points outside the State of Washington from the Anacortesplant.Anacortes concedes that it is engaged in interstate commercewithin the meaning of the Act.During the 1938 canning.season,Anacortes' pay roll included 88 employees.Farwest Fishermen, Inc., a Washington corporation, is engaged inthe business of processing and canning salmon. It operates twoplants, one located in Anacortes, Washington, the other at Wrangell,Alaska.This ' proceeding concerns only Farwest's employees inAnacortes.The principal raw materials used by Farwest in theconduct of its business are tin cans, salt, and raw fish.The cansand salt are shipped to its plant at Anacortes from various Statesin the United States.The raw fish is purchased from the PugetSound area and its adjacent waters.During the year 1938 Farwestpurchased tin cans valued at approximately $40,853 and salt valuedat approximately $250.These materials were shipped to its plant atAnacortes,Washington, from points outside the State of Washing-ton.In the year 1938 Farwest canned approximately 37,184 cases ofsalmon valued at approximately $230,000. In the same year itsgross sales were approximately $203,903, approximately 98 per cent ofwhich were sold and shipped to points outside of the State of Wash-ington.Farwest concedes that it is engaged in interstate commercewithin the meaning of the Act.During the 1938 canning season,Farwest's pay roll included 209 employees.II. THE ORGANIZATIONS INVOLVEDCanneryWorkers Union, Local 21173, is a labor organizationaffiliatedwith the American Federation of Labor. It admits tomembership employees of each of the Companies.Cannery Workers Union, Anacortes Local 17, is a labor organizationaffiliated with the Congress of Industrial Organizations. It admitsto membership employees of each of the companies.InternationalAssociation ofMachinists,Local 239, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of each of the Companies.III, THE QUESTION CONCERNING REPRESENTATIONPrior to the filing of the petitions herein, the Companies refusedto' recognize either Local 21173 or Local 17 as the exclusive repre-sentative of their employees, respectively, within any collective bar-gaining unit and were unwilling to complete negotiations withLocal 21173, the petitioning union, until the Board had determined 356DECISIONS OF NATIONAL :LABOR RELATIONS BOARDthe issuesin these proceedings.Each Company claimed that it wasbound by a contract with both unions.The contract referred to was executed on July 22, 1938. It pro-vided that it "shall continue and remain in effect from the date ofsigning until May 1, 1939 and if any change is desired in this agree-ment, notice in writing must be given thirty (30) days prior to theexpiration of 'this' agreement.If no notice is given, then this agree-ment shall continue from year to year. It is further agreed andunderstood that all new agreements shall be retroactive to expira-tion date of present agreement."By reason of this continuationclause, the contract was in effect at the time Local 21173 filed its peti-tions on June 12, 1939. In this contract Local 21173 and Local 17were recognized as representatives of their member employees in eachCompany.Exclusive recognition was withheld.The contract doesnot constitute a bar to a present determination of representatives.'No further contracts have been entered into.It was stipulated that both Local 21173 and Local 17 have a sub-stantialmembership among the employees of each of the Companiesand that an election among the employees of each Company is neces-sary to determine the question of representation.We find that questions have arisen concerning the representationof employees of each Company.IV. THE EFFECT OF THE QUESTIONS CONCERNINGREPRESENTATION UPON COMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of each of theCompanies described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the sev-eral States and between foreign countries and the State of Washing-ton and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITIt is the contention of Local 21173, the petitioning union, thatthere should be separate units consisting of all cannery workers andwarehouse employees at each Company's Anacortes plant, exclusive,in each case, of (1) office employees, (2) supervisory employees whohave the authority to hire or discharge, (3) employees who in thecourse of their duties are expected to recommend the hiring or dis-aMatter of Motor Products Corporationand Local203, International Union,United Auto-mobile Workers of America, affiliated with the C. I.0., 13 N. L. R. B. 1320. SEBASTIAN STUART FISH COMPANY357charge of employees, (4) machinists and machinists' helpers.3Local17 agrees to the above-indicated exclusions, but contends that thereshould be a single unit composed of cannery workers and warehouseemployees of the five canneries operating in Anacortes-the SebastianStuart Fish Co., the Anacortes Canning Co., Farwest Fishermen,'Inc.,and two companies not parties to the present proceedings-Fishermen's Packing Corporation and Western Fisheries Company,or such of these canneries as are operating during any fishing season.Local 21173 contends that if the separate employer units requestedby it are not found appropriate by the Board, that the only ap-propriate unit is one consisting of 12 cannery plants situated withina radius of 75 miles with the center at Anacortes:Local 17 points to the characteristics of employment and to thehistory of collective bargaining with the Companies in support ofitscontention for the larger unit comprising the five plants inAnacortes.Neither of these factors, however, seem to warrant sucha determination.Although the employees in the industry con-stantly shift from one company to another during the course of theseason as the operations of particular companies fluctuate, this inter-change of employees is not effectuated by any plan of the Locals orby any common agency of the Companies. Each of the Companieshires its own employees as the conditions of its business require.The fact that every worker is potentially an employee of each com-pany is alone insufficient to justify the determination of a unit basedupon the five companies operating at Anacortes.Reviewing the history of collective bargaining, we fiid nothing tosupport the contention of Local 17 for-the larger unit.Both in 1937and 1938 there were negotiations between the operators and theunions in the Puget Sound area which led to agreements in writing.In 1938 the negotiations concluded in a contract. collectively ex-ecuted by the Companies on July 22, 1938, 's'ometimes called the"master agreement," and although this agreement was consideredbinding by the operators, each Company, nevertheless, separatelysigned an identical agreement with the same parties immediatelythereafter.A copy of this "master agreement" introduced in evi-dence discloses that it was entered into between "Puget Sound CannedSalmon Industries, A corporation ,4 the party of the first part here-inafter referred to as the `Company', and each of its cannery em-ployees signing hereto, the parties of the second part, and the UnitedFishermen Union, Local No. 18 Everett-17 Anacortes an A. F. of L.Union, Local No. 21173 Anacortes, the party of the third part, . . ."S All the parties agreed that the I. A. M. represented the machinists and machinists'helpers of each of the Companies, and that the I. A. M's contention for a separate unit formachinists and machinists'helpers should be granted.No question concerning the repre-sentation of these employees was raised.4 It appears from the record that this organization is not a corporation. 358DECISIONS .OF NATIONAL LABOR RELATIONS BOARD'F.M. Buhrman, I. P. Raeder, J. F. Carroll, and Lee Makovichsigned for the party of the first part, representing respectively, Far-west Fishermen, Inc., Sebastian Stuart Fish Co., Anacortes CanningCo. and Fishermen's Packing' Corporation, the latter being a can-ning company not a party to these proceedings.The "master agree-ment" was signed by Betty Anderson for' Local 17, by DorothyKraywinkel for-Local 18 of Everett, not a party to these proceedings,and by Josephine L. Sklenar for Local 21173.The record shows thatthe "master agreement" of July 22, 1938, was signed for purposes ofconvenience, specifically to facilitate the beginning of fishing opera-tions.Negotiationswhich led to this "master agreement" werecarried on immediately preceding the fishing season and the recordshows that the fishermen would not begin their fishing operationsuntil the cannery operators and the unions representing their employees had come to some understanding concerning wages and hours.During the 1937 and 1938 negotiations between the Companies andunions representing their employees, one Ellsworth 6 acted as spokes-man for the operators in the Puget Sound area.This fact does notof itself lead to the adoption of the contentions of Local 17, concern-ing the nature of the bargaining.The record discloses neither anagency nor a delegation of authority to Ellsworth, whose position asspokesman during these negotiations came about because of his in-terest in an organization 6 called, variously, "Canned Salmon Indus-try" and "Puget Sound Canned Salmon Industries."The record showsthat the cannery operators in the Puget Sound area belonged to thisorganization for 2 years preceding the hearings in these proceed-ings, but that Ellsworth was not hired by the operators, that he was.not paid any salary, that lie was not the only representative ofthe operators at the negotiations, and that there was nothing formalabout Ellsworth's organization.Ellsworth was not hired as spokes-man but the operators agreed to pay him a percentage of his ex-penses, which did not exceed the sum of $50 from any one operator.Moreover, his work for the organization was performed as part ofthe duties required by reason of another position.There were noagreements of any kind between the operators and Ellsworth's organ-ization and any uniformity in wages, hours, and working conditionsthat exist in the industry at Anacortes has not therefore been achievedthrough any agent acting for or in the interest of all the Companiesunder any delegation of authority.Thus each of the Companieshas retained to itself and has exercised direct control over theessential employer functions.The manager of Sebastian Stuart Fish Co. testified that in 1939 Ellsworth was "leftout of the picture."Ellsworth did not testify.9The organization whose name was used as party of the first part in the "master agree-ment" of duly 22, 1938. .SEBASTIAN ST1 ART FISH COMPANY359Consequently, under the circumstances present in these cases andwithin the limitations of the Act we are unable to fix a single unitembracing the employees of all the five plants at Anacortes.7Wefind thatseparateunits consisting of employees of each of the Com-panies areappropriate for the purposes of collective bargaining.Wefurther find that such units shall consist, respectively, of all thecannery workers and warehouse employees of each Company at itsAnacortes plant, exclusive of (1) office employees, (2) supervisoryemployees who have the authority to hire or discharge, '(3) employeeswho in the course of their duties are expected to recommend thehiring or discharge of employees, and (4) machinists and machinists'helpers.It is the contention of Local 17 that Melvin Williams, an em-ployee in the warehouse of the Sebastian Company, should be ex-cluded from the appropriate unit because he is an employee who inthe course of his duties is expected to hire or to recommend hiring ofother employees, and to discharge or to recommend the dischargeof other employees.Local 21173 desires his inclusion.'The recorddiscloses that during most of the canning season Williams is theonly regular employee of the Sebastian Company in' the warehouse,which is physically connected to the plant.He performs 75 percent of the work done there himself and only occasionally needs as-sistance.We find that Williams should be included in the unit de-termined upon for the Sebastian Company.We find that all cannery workers and warehouse employees of theSebastian Stuart Fish Co. at Anacortes excluding (1) office em-ployees, (2) supervisory employees who have the authority to hireor discharge, (3) employees who in the course of their duties areexpected to recommend the hiring or discharge of employees, and(4)machinists and machinists' helpers, constitute a unit appropriatefor the purposes of collective bargaining and that this unit will in-sure to employees of the Sebastian Company the full benefit of theirright to self-organization and to collective bargaining and will other-wise effectuate the policies of the Act.We find that all cannery workers and warehouse employees of theAnacortes Canning Co. at Anacortes excluding (1) office employees,(2) supervisory employees who have the authority to hire or discharge,(3) employees who in the course of their duties are expected torecommend the hiring or discharge of employees, and (4) machinistsand machinists' helpers, constitute a unit appropriate for the pur-poses of collective bargaining and that this unit will insure to em-7 SeeMatter of P. B. Booth & Company, at at.andMonterey Bay Area Fish WorkersUnionNo. 23, 10 N. L. R. B. 1491.247384--40-vol. 17-24 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees of the Anacortes Company the full benefit of their right toself-organization and to collective bargaining and will . otherwiseeffectuate the policies of the Act.We find that all cannery workers and warehouse employees of theFarwest Fishermen, Inc., at Anacortes excluding (1) office employees,(2) supervisory employees who have the authority to hire or dis-charge, (3) employees who in the course of their duties are expectedto recommend the hiring or discharge of employees, and (4) machin-ists and machinists' helpers, constitute a unit appropriate for thepurposes of collective bargaining and that this unit will insure to em-ployees of the Farwest Fishermen, Inc. the full benefit of their rightto self-organization and to collective bargaining and will otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAs stated above, it was stipulated at the hearing that should theBoard uphold the contention of Local 21173 for separate units, elec-tions should be directed.We find that elections by secret ballot willbest resolve the questions concerning representation.There is a dispute, however, as to whether the employees shouldbe allowed to vote in more than one election. Local 17 contendsthat no employee should be allowed to vote in more than one elec-tion and that an employee should vote only at a cannery at whichhe was last employed prior to the election date.Local 21173 con-tends that employees should be. allowed to vote in each election forwhich their names appear on the governing pay roll.We thinkthat an employee should be allowed to vote in only one election.The records show that the interchange of cannery employees atAnacortes during each operating season is not limited to the threeCompanies involved in the present proceeding but may include allof the five canneries at Anacortes.Accordingly it may be that anemployee appearing on the pay roll of one of the Companies hereininvolved has worked for a longer period of time, within the designatedperiod, for one of these other companies in Anacortes. In a Decisionand Direction of Elections 8 issued simultaneously herewith, we areordering elections to be held among employees of the Fisherman'sPacking Corp. and of Western Fisheries to resolve questions con-cerning representation arising in the proceedings which involve thosecompanies.We shall provide a standard of voting eligibility de-signed to avoid any inconsistency between the conduct of the elec-tions.in the various Anacortes canneries."Matter of Western Fisheries,a corporationandCannery Workers Union, Local 31173,A. F. of L.; Matter of Fisherman's Packing Corp.,a corp.andCannery Workers Union,Local #31173,17 N. L.R. B. 364. SEBASTIAN STUART FISH COMPANY361All the parties hereto are agreed that both Locals should be placedupon the ballot in each election. It was also stipulated that all theemployees within the appropriate units who were employed duringthe 1938 season, plus any new employees within such units employedduring the 1939 season prior to the date of elections, should be eligibleto vote.At the time of the hearings, the 1939 season was just gettingunder way, and we think the stipulation providing for use of the1938 pay rolls was probably entered into because of that fact.By thistime, the pay rolls of the Companies have been established for the1939 season and we think that the 1939 pay rolls instead of the 1938pay rolls will, under all the circumstances, provide a better standard ofeligibility for voting among the employees of all five companies atAnacortes.9We shall accordingly adopt the 1939 pay rolls of theCompanies as standards to determine the voting eligibility of the em-ployees within the appropriate units herein.For the reasons above stated we shall adopt the following stand-ards : ' Each worker shall vote with the employees of that companyof the five companies operating at Anacortes which employed himfor the greatest number of days during the 1939 season; provided, thatin the event that an employee has worked for the same number ofdays for two or more of the five companies, he shall participate withthe employees of that one of such companies which last employed him.Any period of time described above shall be computed by days ; thenumber of hours of employment per day will not be considered.'°No employee shall be eligible to participate with the employees ofany company whose employment he has quit or from which he has beendischarged for cause.However, in the event that any employee shallhave quit or been discharged for cause by any one or more of thecompanies, his employment by such company or companies shall notbe considered in determining his eligibility to participate with the,employees of any other company for which he may have workedduring the 1939 season.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Sebastian Stuart Fish Co., Farwest Fisher-men, Inc., and Anacortes Canning Co., respectively, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.9 In theFisherman's PackingandWestern Fisheriescases, we-are adopting the 1939 payrolls as standards of eligibility.10 SeeMatter of F. E. Booth and Company,at al.andMonterey Bay Area Fish WorkersUnion No. 23,10 N. L. R. B. 1491. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.All cannery workers and warehouse employees of the SebastianStuart Fish Co. at Anacortes, excluding office employees, supervisoryemployees who have the authority to hire or discharge, employeeswho in the course of their duties are expected to recommend the hiringor discharge of employees, machinists and machinists' helpers, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.3.All cannery workers and warehouse employees of the AnacortesCanning Co. at Anacortes, excluding office employees, supervisoryemployees who have the authority to hire or discharge, employeeswho in the course of their duties are expected to recommend the hiringor discharge of employees, machinists and machinists' helpers, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.4.All cannery workers and warehouse employees of theFarwestFishermen, Inc. at Anacortes, excluding office employees,supervisory'employees who have the authority to hire or discharge, employeeswho in the course of their duties are expected to recommend the hiringor discharge of employees, machinists and machinists' helpers, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONSBy virtue of and purstant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, itis herebyDIRECTED that, as part of the investigation authorized by the Boardto- ascertain representatives for the purposes of collective bargainingwith Sebastian Stuart Fish Co., an election by secret ballot shall beconducted as early as possible but not later than thirty (30) daysfrom the date of this Direction of Elections, under the direction andsupervision of the Regional Director for the Nineteenth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations and inaccordance with the principles enunciated in Section VI 'of this De-cision, among the employees of the Company who work at Anacortes,including all the cannery workers and warehouse employees of theCompany, but excluding office employees, supervisory employees whohave the authority to hire and discharge, employees who in the course SEBASTIAN STUART FISH COMPANY363of their duties are expected to recommend the hiring or discharge ofemployees, machinists and machinists' helper, to determine whetherthey desire to be represented by Local 21173, Cannery Workers Union,A. F. of L., or by Local 17, Cannery Workers Union, C. I. 0., for thepurposes of collective bargaining, or by neither; and it is furtherDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Farwest Fishermen, Inc., an election by secret ballot shall beconducted as early as possible but not later than thirty (30) days fromthe date of this Direction of Elections, under the direction and super-vision of the Regional Director for the Nineteenth Region, acting inthis matter as agent for the National Labor Relations Board and sub-ject to Article III, Section 9, of said Rules and Regulations and in ac-cordance with the principles enunciated in Section VI of this Decision,among the employees of the Company who work at Anacortes, includ-ing all the cannery workers and warehouse employees of the Company,but excluding office employees, supervisory employees who have theauthority to hire and discharge, employees who in the course of theirduties are expected to recommend the hiring or discharge of employees,machinists and machinists' helpers, to determine whether they-desire tobe represented by Local 21173, Cannery Workers Union, A. F. of L.,or by Local 17, Cannery Workers Union, C. I. 0., for the purposes ofcollective bargaining, or by neither; and it is further°DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for purposes of collective bargaining withAnacortes Canning Co., an election by secret ballot shall be conductedas early as possible but not later than thirty (30) days from the dateof this Direction of Elections, under the direction and supervision ofthe Regional Director for the Nineteenth Region, acting in this mat-ter as agent for the National Labor Relations Board and subject toArticle III, Section 9, of said Rules and Regulations and in accord-ance with the principles enunciated in Section VI of this Decision,among the employees of the Company who work at Anacortes, includ-ing all the cannery workers and warehouse employees of the Com-pany, but excluding office employees, supervisory employees who havethe authority to hire and discharge, employees who in the course oftheir duties are expected to recommend the hiring or discharge ofemployees, machinists and machinists' helpers, to determine whetherthey desire to be represented by Local 21173, Cannery Workers Union,A. F. of L., or by Local 17, Cannery Workers Union, C. I. 0., for thepurposes of collective bargaining, or by neither.